EXHIBIT 10.1

 

Veeco Instruments Inc.

 

2009 Management Bonus Plan

 

February 27, 2009

 

·                  Profit Sharing: 25% of Participant’s Bonus Target

·                  Based on Total Veeco EBITA results

·                  Calculated and paid quarterly

·                  Payable when EBITA > 5% of Revenue (subject to
review/reduction for Q3’09 and Q4’09, at the discretion of the Compensation
Committee)

·                  Suspended for Q1’09 and Q2’09 (representing the forfeiture of
12.5% of total target bonus)

 

·                  Management Bonus: 75% of Participant’s Bonus Target

·                  Metrics (measured and calculated independently)

·                  50% Individual Performance Objectives

·                  25% Net Cash from Operations

·                  25% Revenue

 

·                  Individual Performance

·                  Awards will be determined and payable on an annual basis

·                  Based on 3 to 5 “SMART” objectives developed for each
participant.

·                  Awards range from 0% (for failing to meet minimum
expectations) to 100% (for fully achieving the objective).

·                  Awards for Individual Performance are payable even if awards
for financial elements are not payable

 

·                  Financial Performance

·                  Awards based on Revenue and Net Cash from Operations, each as
compared to targets established at the beginning of the two semi-annual
performance periods

·                  Financial targets set, measured and paid semi-annually:

·                  First Half 2009: January 2009 to June 2009

·                  Based on the approved Veeco 2009 Business Plan

·                  Weighted 40%

·                  Second Half 2009: July 2009 to December 2009

·                  Established at the beginning of the second half performance
period and based on the Veeco 2009 Business Plan and the then current forecast
for Second Half performance

·                  Weighted 60%

·                  Metrics established for the following organizations:

·                  Corporate

·                  Process Equipment

·                  Data Storage/MOCVD

·                  MBE

·                  Metrology Group

·                  Optical/Industrial Business Unit (70% BU; 30% MI Group for
Revenue Metric)

·                  AFM Business Unit (70% BU; 30% MI Group for Revenue Metric)

·                  Solar (Hybrid approach based on bookings, revenue and expense
management)

 

--------------------------------------------------------------------------------


 

·                  Financial Performance Ranges: Revenue

 

 

 

Small Business: H1 Revenue Plan <
$30m

 

 

 

Performance

 

Bonus
Award

 

 

Maximum

 

125

%

150

%

 

Target

 

100

%

100

%

 

Threshold

 

85

%

75

%

 

 

 

<85

%

0

%

 

 

 

Medium Business: $30m  < H1 Revenue
< $60m

 

 

 

Performance

 

Bonus
Award

 

 

Maximum

 

120

%

150

%

 

Target

 

100

%

100

%

 

Threshold

 

85

%

75

%

 

 

 

<85

%

0

%

 

 

 

Large Business: H1 Revenue > $60m

 

 

 

Performance

 

Bonus
Award

 

 

Maximum

 

110

%

150

%

 

Target

 

100

%

100

%

 

Threshold

 

85

%

75

%

 

 

 

<85

%

0

%

 

·                  Financial Performance Ranges: Net Cash from Operations

 

 

 

H1 Net Cash from Operations

 

 

 

Performance

 

Bonus
Award

 

 

Maximum

 

130

%

150

%

 

Target

 

100

%

100

%

 

Threshold

 

85

%

75

%

 

 

 

<85

%

0

%

 

Awards will be interpolated for performance between threshold, target and
maximum.

 

2

--------------------------------------------------------------------------------